Exhibit 11.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in this Registration A Offering Statement on Form 1A (Amended a) of our report dated November 10, 2016 with respect to the auditedfinancial statements of Stocosil Inc. for the year ended June 30, 2016 and for the period from inception (December 11, 2014) to June 30, 2015. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP MaloneBailey, LLP Houston, Texas November 10, 2016
